DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 20 April 2022, in which claims 1 and 4 were amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2015-123763).  Kato et al. discloses a head portion protection airbag device (#100) comprising:
an airbag (#102), which is attached to an upper edge side of a window (#110) of a vehicle and is configured to be unfolded and inflated so as to cover the window when inflation gas flows in (has the ability to so perform; figures 1a-2d);
wherein the airbag (#102) is:
formed into a folded body which is folded such that a lower edge side in an unfolded state approaches an upper edge side (#126; figures 1a, 2a, 4);
wrapped with an unfoldment preventing tape material (winding member #160) and attached to the upper edge side of the window (#110; figures 1a, 3a-5e);
assembled with a twisting restriction member (protector #140), which is configured to prevent twisting of the folded body (has the ability to so perform; paragraph 0027), on the upper edge side (#126) of the airbag (#102; 1a, 2a-5e);
attached to the upper edge side of the window (#110) as a bag attachment body (figure 1a);
a plurality of attachment piece portions (mounting tabs #128), which are attached to a body side (roof side rail #104; paragraph 0021) of the vehicle, are arranged side by side on the upper edge side (#126) of the airbag (#102; figures 1a-1b, 3a-3i, 5a-5e);
the twisting restriction member (#140) includes:
a belt-shaped body portion (#140) extending beyond a location of the plurality of attachment piece portions (#128; figures 1a-1b, 3a-3i, 5a-5e); 
a rib (protrusion #142) which is arranged on an outer surface side (#140a) of the body portion and protrudes along a longitudinal direction of the body portion (figures 3a-5e);
the bag attachment body is wrapped with the tape material (#160) in a state where the twisting restriction member (#140) is assembled to the upper edge side (#126) of the airbag (#102) in the folded body (figures 3a-5e);
wherein the folded body formed by folding the airbag (#102) has a substantially cylindrical shape (figures 1a, 2a, 3a-5e);
the body portion (#140) has a curved cross-sectional shape which corresponds to an outer peripheral surface of the folded body (figures 2a, 3a-5e);
the rib (#142) is a ridge along the longitudinal direction of the body portion (#140), and is protruded from the body portion in a radial direction from a center of the folded body (figures 3a-5e);
wherein the twisting restriction member (#140) includes a positioning portion enabled to be assembled to a plurality of positioning locations provided on the upper edge side (#126) of the airbag (#102; has the ability to so perform);
the twisting restriction member (#140) is enabled to be assembled to the upper edge side (#126) of the airbag (#102) before folding (has the ability to so perform);
wherein the twisting restriction member (#140) includes an attachment plate portion (bracket member #150) which is superimposed with the plurality of attachment piece portions (#128) and attached to the body together with the plurality of attachment piece portions (figures 3a-3i, 5a-5e);
wherein the twisting restriction member (#140) includes an assembly portion enabled to be assembled to a positioning assembly location provided on the body side (#104; has the ability to so perform; figures 2a-2d);
wherein the twisting restriction member (#140) includes, at a terminal of the body portion, an attachment portion attached to a component of the head portion protection airbag device (#100) or the body side (#104; figures 2a-5e).
Examiner has used Applicant’s provided translation to better understand and apply the above cited foreign document.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 8,651,516).  Kim et al. discloses a head portion protection airbag device (#100; other embodiments may also apply) comprising:
an airbag (#140), which is attached to an upper edge side of a window (#112) of a vehicle (#102) and is configured to be unfolded and inflated so as to cover the window when inflation gas flows in (has the ability to so perform; figures 1a, 1b);
wherein the airbag (#140) is:
formed into a folded body which is folded such that a lower edge side in an unfolded state approaches an upper edge side (Abstract; column 1, lines 43-59; column 3, lines 40-43; figures 1a, 3a);
wrapped with an unfoldment preventing tape material (#152) and attached to the upper edge side of the window (#112; figures 1a, 4a, 4b);
assembled with a twisting restriction member (protector #180), which is configured to prevent twisting of the folded body (has the ability to so perform; column 5, line 5-column 6, line 34), on the upper edge side of the airbag (#140; figures 1a-7);
attached to the upper edge side of the window (#112) as a bag attachment body (figure 1a);
a plurality of attachment piece portions (tabs #170), which are attached to a body side (roof side rail #110) of the vehicle (#102; column 4, lines 21-32), are arranged side by side on the upper edge side of the airbag (#140; figures 1a-4b);
the twisting restriction member (#180) includes:
a belt-shaped body portion (#180) extending beyond a location of the plurality of attachment piece portions (#170; figures 1-4b); 
a rib (rotation preventing portion #194) which is arranged on an outer surface side of the body portion (#180) and protrudes along a longitudinal direction of the body portion (figures 5a-7);
the bag attachment body is wrapped with the tape material (#152) in a state where the twisting restriction member (#180) is assembled to the upper edge side of the airbag (#140) in the folded body (figures 1a-7);
wherein the folded body formed by folding the airbag (#140) has a substantially cylindrical shape (figures 1a, 3a-7);
the body portion (#180) has a curved cross-sectional shape which corresponds to an outer peripheral surface of the folded body (figures 1a, 3a-7);
the rib (#194) is a ridge along the longitudinal direction of the body portion (#180), and is protruded from the body portion in a radial direction from a center of the folded body (figures 5a-7);
wherein the twisting restriction member (#180) includes a positioning portion enabled to be assembled to a plurality of positioning locations provided on the upper edge side of the airbag (#140; has the ability to so perform, such as discussed in additional embodiments; column 8, lines 8-21);
the twisting restriction member (#180) is enabled to be assembled to the upper edge side of the airbag (#140) before folding (has the ability to so perform);
wherein the twisting restriction member (#180) includes an attachment plate portion (fixture piece #174) which is superimposed with the plurality of attachment piece portions (#170) and attached to the body together with the plurality of attachment piece portions (figures 3a-4b, 6, 7);
wherein the twisting restriction member (#180) includes an assembly portion enabled to be assembled to a positioning assembly location provided on the body side (#110; has the ability to so perform; figures 1a-7)
wherein the twisting restriction member (#180) includes, at a terminal of the body portion, an attachment portion attached to a component of the head portion protection airbag device (#100) or the body side (#110; figures 1a-11b).

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.  In regards to pages 5-7, Applicant asserts that Kato et al. (JP 2015-123763) and Kim et al. (US 8,651,516) do not disclose the limitation in claim 1 of “the bag attachment body is wrapped with the tape material in a state where the twisting restriction member is assembled to the upper edge side of the airbag in the folded body”.  As set forth above and in the previous non-final office action, Kato et al. (JP 2015-123763) discloses the airbag (#102) attached to the upper edge side of the window (#110) as a bag attachment body (figure 1a), the bag attachment body is wrapped with the tape material (#160) in a state where the twisting restriction member (#140) is assembled to the upper edge side (#126) of the airbag (#102) in the folded body (figures 3a-5e), and Kim et al. (US 8,651,516) discloses the airbag (#140) attached to the upper edge side of the window (#112) as a bag attachment body (figure 1a), the bag attachment body is wrapped with the tape material (#152) in a state where the twisting restriction member (#180) is assembled to the upper edge side of the airbag (#140) in the folded body (figures 1a-7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614